Citation Nr: 0738352	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  04-16 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 2002) for additional disability from 
erectile dysfunction with penile deformity and constant 
infections as a result of Department of Veterans Affairs (VA) 
surgical procedures in February 2002 and subsequent 
hospitalization.

2.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 2002) for additional disability from 
depression as a result of VA surgical procedures in February 
2002 and subsequent hospitalization.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran's spouse
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from January 1954 to June 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the VA 
Regional Office (RO) in North Little Rock, Arkansas.  

In May 2006, the Board remanded the claim to the RO, via the 
Appeals Management Center (AMC) in Washington, D.C., for 
further development.  In March 2007, the Board requested an 
expert medical opinion from the Veterans Health 
Administration (VHA) in order to decide the claim.  In August 
2007, the Board forwarded to the veteran and his 
representative a copy of the VHA report obtained and, 
subsequently, granted the veteran's motion for an extension 
of time until November 28, 2007 to submit additional evidence 
and/or information to support the claim.

In a September 2005 letter, the veteran's representative 
argued that in addition to his current claims, the veteran 
also suffered additional disability due to VA treatment after 
his stroke in 1998.  An August 2006 RO letter requested the 
veteran's representative to identify the additional 
disabilities claimed.  Thereafter, the record includes 
written statements reiterating the contents of the September 
2005 letter.  

At the very least, an informal claim must identify the 
benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 
(1998).  On the particular facts of this case, a general 
allegation of a claim for "all residuals of the negligent 
medical care the VA provided from July through October 1998" 
does not meet this standard given that the veteran has a 
multitude of medical conditions that were treated by VA.  The 
veteran's representative is invited to further clarify the 
additional disabilities claimed, and the basis of entitlement 
for each disability.

Until such time as the attorney provides greater 
clarification as to what new disorder the veteran is claiming 
service connection for, the Board finds that no other issue 
is before the VA at this time. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2007, the veteran submitted new argument and asked 
that this case be returned to the RO for review of the new 
evidence.  In light of this request, the Board can not 
proceed to fully adjudicate these claims.    

The case, therefore, is remanded to the RO to accommodate the 
veteran's request.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claims of entitlement to 
compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 2002) for 
additional disability from erectile 
dysfunction with penile deformity and 
constant infections as a result of 
Department of Veterans Affairs (VA) 
surgical procedures in February 2002 and 
subsequent hospitalization, and 
entitlement to compensation pursuant to 
the provisions of 38 U.S.C.A. § 1151 (West 
2002) for additional disability from 
depression as a result of VA surgical 
procedures in February 2002 and subsequent 
hospitalization.  If the disposition 
remains unfavorable, the RO should furnish 
the veteran with a supplemental statement 
of the case reviewing any additional 
evidence of record since the November 2006 
supplemental statement of the case and 
afford the veteran and his representative 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

